Citation Nr: 0813139	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-41 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran served on active duty from June 1969 until July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2007, the Board adjudicated 8 
issues on appeal, and remanded the TDIU claim for further 
development.  Development was completed and a supplemental 
statement of the case was issued for the TDIU claim. 


FINDINGS OF FACT

1.  Service connection is currently in effect for post-
traumatic stress disorder (30 percent); tinnitus (10 
percent); and hearing loss (0 percent), for a combined 
evaluation of 40 percent from May 9, 2003. 

2.  The veteran reports that he last worked full-time in 
October 1999, and became too disabled to work in August 2000.  
The veteran graduated high school and attended a technical 
college subsequent to service.   

3.  The veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his educational and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated April 2004 and August 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the TDIU claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  Pursuant to the July 2007 Board 
remand, the veteran was afforded VA examinations in 
connection with his claim.  38 C.F.R. § 3.159.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

Analysis

The veteran contends that he is entitled to a TDIU.  By way 
of background, the record shows that the veteran graduated 
from high school and attended a technical college.  According 
to his statements in VA Form 21-527, the veteran last worked 
as a truck driver 2001 and 2002, earning approximately 
$40,000 a year.  He stated that he became unemployable in 
January 2003.  He indicated that he lost his CDL Licenses as 
a result of failing his physical.  He indicated that could 
not pass any type of company physical with his PTSD and 
multiple medical conditions.    

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2007).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects that the veteran does not meet the 
schedular requirements under the provisions of 38 C.F.R. § 
4.16(a).  Service connection is currently in effect for 
Service connection is currently in effect for post-traumatic 
stress disorder (30 percent); tinnitus (10 percent); and 
hearing loss (0 percent), for a combined evaluation of 40 
percent from May 9, 2003.  As the veteran does not have one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher, he does not meet the 
schedular criteria for TDIU.

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), as here, an extra- 
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non- 
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

On review, the Board finds that the veteran is not entitled 
to a TDIU.  In this regard, the evidence fails to show that 
his service-connected post-traumatic stress disorder (PTSD), 
tinnitus, and hearing loss, alone, preclude him from securing 
or following a substantially gainful occupation.  

The veteran was afforded VA examinations in order to 
determine employability, pursuant to the instructions in the 
July 2007 Board remand.  VA examination in October 2007 for 
assessment of his PTSD symptoms noted that after service, he 
reported working most of his life as a truck driver, but also 
reported difficulty sustaining employment with any specific 
employer.  He reported that he last worked in 2002, but the 
examiner noted that the records showed his last employment 
was in 2000.  The veteran indicated that he functioned well 
in the past when he was a long distance truck driver and was 
left on his own, and did not require close supervision.  He 
stated that during periods of close supervision, he would 
frequently get in conflict with his supervisors, and get 
fired from jobs.  The veteran currently assists his brother 
in his scrap metal business and rides the truck with him 
during the day, and assists in some mild physical labor.  

According to the report, he had a long history of alcohol 
problems during much of his adult life.  He was in a 
treatment program in Alabama for three months in early 2006.  
His current level of drinking depends on how much alcohol was 
available to him, which depended on what or how much his 
brother would buy for him.  He denied that alcohol was a 
significant problem when he worked in the past.  He admitted 
to marijuana and cocaine use in the past, but stated that he 
had no used any since he completed rehabilitation in 2006.  
The veteran complained of occasional period of dreams and 
flashbacks to Vietnam.  He becomes tearful and depressed.  He 
described himself as a loner, tending to avoid people and 
outside situations.  He reported spending most of his day 
helping his brother with the business and avoids the public 
and interacting with others.  He is hypervigilant in public 
and startles easily.  He had difficulty sleeping and slept 
better during the day.  He had difficulty trusting and 
getting close to others.  

Examination revealed normal speech patterns.  He exhibited a 
generally appropriate affect, but became somewhat teary eyed 
when talking about his Vietnam-related trauma.  He reported a 
depressed and withdrawn mood.  There were no findings of 
hallucinations or delusions, formal thought disorder, or 
suicidal ideations.  His cognition and insight appeared 
grossly intact.  The diagnoses were PTSD, alcohol abuse, and 
cocaine abuse (in remission).  The Global Assessment of 
functioning score assigned was 55.  

The examiner found that given the veteran's history, he 
appeared able to handle some limited employment in certain 
situations which did not involve direct critical supervision.  
Although he does report moderate PTSD symptoms, the examiner 
opined that these symptoms are not of the severity and 
intensity to totally make him unemployable at this time.  The 
problem with alcohol abuse also confined his employability.  
The likelihood of working successfully would increase 
significantly if he was abstinent from alcohol.

VA audiological examination in October 2007 indicated that 
the veteran exhibited mild to moderate high frequency hearing 
loss in the right ear and normal hearing in the left ear.  
The veteran's tinnitus was recurrent and constant.  The 
examiner found that the veteran's hearing status does not 
preclude gainful employment.  He was counseled on the use of 
hearing aids, and wearing hearing protection in noise.  The 
clinical evidence does not support a finding that the 
veteran's service-connected tinnitus and hearing loss are 
particularly disabling from an employment standpoint.  

Based on a review of the record, the Board finds that the 
level of impairment to the veteran's employment is adequately 
reflected in the disability evaluations he currently receives 
for his service-connected disabilities.  While there is 
evidence of record reflecting that the veteran's PTSD impairs 
his ability to work in jobs requiring direct supervision, 
there has been no showing that veteran would be unable to 
work in a job that he is capable of performing (given his 
education and experience) due solely to his service-connected 
disabilities.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
the Board has determined that the medical evidence, 
particularly the VA examinations performed in October 2007, 
are more probative of the issue, and that it outweighs the 
lay statements of the veteran that his service-connected 
disabilities render him totally unemployable.  As found by 
the October 2007 VA examiner, the veteran is clearly 
demonstrating symptoms of PTSD.  However, the examiner opined 
that the veteran was successful in employment in the past 
when he worked in a solitary situation that did not involve 
direct supervision, and he maintained his sobriety.  The 
examiner opined that the veterans' PTSD symptoms are not of 
the severity and intensity to totally make him unemployable 
at this time.  Both October 2007 VA examination reports are 
probative evidence as they were based upon examination of the 
veteran and review of the claims folder. 

Based on the foregoing evidence, the Board finds that TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board again acknowledges that the veteran does have some 
employment impairment due to his service-connected 
disabilities, however, the Board finds that the record does 
not demonstrate that the veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.

The RO determined that the veteran was not unemployable due 
to his service-connected disabilities alone and decided not 
to refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  For the reasons stated 
above, the Board is in agreement with that assessment.  
Because a preponderance of the evidence is against assigning 
a TDIU in this case, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).


ORDER

The claim is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


